The opinion of the court was delivered, by
Lowrie, C. J.
Though Mrs. Fritz’s title to this land was her separate estate, yet, on her death, her husband was entitled to his curtesy in it, and her conveyance of it without his joining in the deed was void at law as against him. It was originally money that was bequeathed to her, and when she converted it into land she could impose no terms upon her title to the land different from those attached to the money. That was merely for her separate use, and all other limitations of her title contained in the deed are without authority. Are there any circumstances, as offered to be proved, that in equity estop the husband from now claiming to avoid her conveyance ?
They lived together until her death, and, following ordinary presumptions, no doubt he knew of the legacy to his wife by her mother, and of her investment of it in 1845 in this land, and of her sale of the land to their son in 1855; and it was offered to be proved that the money derived from this sale was received and loaned out by her, and was owned by her at her death, and was by the husband and their children divided equally among them after her death, in 1859. If this had been proved, it would not have been an unallowable inference that the husband knew whence the money came. And if he said, referring to that division of the money, that it would not be right for him to claim any estate in the land, this would add force to the inference.
If these facts be so proved as to justify this inference by the jury, then the husband is estopped from claiming curtesy; for he cannot have the land and its proceeds too. In fact, with these things proved, his rights, as asserted at her death, were qxactly the same as if the bequest had not been converted into land. We think this evidence ought to have been received.
Judgment reversed, and a new trial awarded.